 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   TERRY LEWIS,                                         Case No.: 18cv2784 WQH (KSC)
12                                      Petitioner,
                                                          ORDER GRANTING MOTION TO
13   v.                                                   PROCEED IN FORMA PAUPERIS
14   UNKNOWN,
15                                    Respondent.
16
17         On December 10, 2018, Petitioner, a state prisoner proceeding pro se, submitted a
18   Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. The Court dismissed
19   the action without prejudice and with leave to amend on December 17, 2018 because
20   Petitioner had failed to satisfy the filing fee requirement, had failed to sign the petition
21   and had failed to name a proper respondent. (ECF No. 2.) Petitioner was given until
22   February 11, 2019 to either pay the $5.00 filing fee or submit adequate proof of his
23   inability to pay the fee, and to file a First Amended Petition that cured the pleading
24   deficiencies outlined in the Court’s December 17, 2018 Order. (Id.)
25         On January 29, 2019, Petitioner filed a motion to proceed in forma pauperis. (ECF
26   No. 3.) Petitioner has $0.00 on account at the California correctional institution in which
27   he is presently confined. Petitioner cannot afford the $5.00 filing fee. Thus, the Court
28   GRANTS Petitioner’s application to proceed in forma pauperis, and allows Petitioner to

                                                      1
                                                                                  18cv2784 WQH (KSC)
 1   prosecute the above-referenced action without being required to prepay fees or costs and
 2   without being required to post security. The Clerk of the Court shall file the Petition for
 3   Writ of Habeas Corpus without prepayment of the filing fee.
 4         Petitioner is reminded that in order to proceed with this case he must still file a
 5   First Amended Petition that is signed and names a proper respondent. Petitioner shall file
 6   any amended petition no later than March 6, 2019.
 7         IT IS SO ORDERED.
 8   Dated: February 6, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                 18cv2784 WQH (KSC)
